DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (removable tongue and skate boot), Species A (Figs. 1-2, and 3A-3C) in the reply filed on July 27, 2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-10 and 19-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7 of U.S. Patent No. 11039664. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 11039664 are narrower, but include all the limitations of the broad claims of the instant application.  See chart below for relationship between the claims.
Claims of 17337668
relationship
Claims of US 11039664
1
broader than
1
3
broader than 
7
5
broader than
2
19
broader than 
1


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, where the second segment is attached to the outer surface of the body of the tongue (claim 6), where the top portion of the mating tabs has a greater diameter than the segment apertures (claim 9), and where the second segment is disposed around the top potion (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 6 recites, “wherein the first segment is attached to an outer surface of the body at a first location, and the second segment is attached to the outer surface at a second location spaced apart from the first location”, however such a limitation has not been provided for in the specification.  See 35 USC 112(a) rejections below for further explanation.
Claim 7 recites, “wherein the tongue is only attachable to the boot at a location where the two mating tabs pass into the apertures in the part of the toe portion and into the two segment apertures”, however such a limitation has not been provided for in the specification.  See 35 USC 112(a) rejections below for further explanation.
Claim 8 recites, “wherein the two mating tabs include a base portion extending from the first segment, a middle portion extending from the base portion, and a top portion connected to the middle portion and defining a distal extremity of the two mating tabs, the middle portion being thinner than the base and top portions” which has not been provided for in the written description.  However, such structure can be seen in Figs. 3A-3B and Examiner respectfully suggests amending the written description to include the structure.
Claim 9 recites, “wherein the top portion of the two mating tabs has a top portion diameter being greater than a diameter of the two segment apertures”, however such a limitation has not been provided for in the specification.  See 35 USC 112(a) rejections below for further explanation.
Claim 10 recites, “wherein in the sandwiched position, the second segment is disposed around the middle portion and around the top portion” , however such a limitation has not been provided for in the specification.  See 35 USC 112(a) rejections below for further explanation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ground engaging element” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites, “wherein the first segment is attached to an outer surface of the body at a first location, and the second segment is attached to the outer surface at a second location spaced apart from the first location”, however such a limitation has not been provided for in the specification as originally filed.  Para. 0022 discloses, “The first and second segments 34A,34B can assume any configuration suitable for performing the above-described functionality. In the depicted embodiment, the first segment 34A is attached to the external surface of the tongue 30, and the second segment 34B is joined to the first segment 34A at the fold line 43.”  Further, Fig. 2 best shows the disclosed configuration, and there is no disclosure in the written description or the drawings showing the second segment 34B being attached to the outer surface of the body of the tongue.  Therefore this limitation fails to comply with the requirement for written description. 
Claim 7 recites, “wherein the tongue is only attachable to the boot at a location where the two mating tabs pass into the apertures in the part of the toe portion and into the two segment apertures”, however such a limitation has not been provided for in the specification.  While the specification provides for the tongue being attached to the boot where the mating tabs pass into the apertures in the top portion and the segment apertures, there is no disclosure that the tongue is or is not “attachable” at a different location.  In fact, as the tongue is held in place by laces, it could be interpreted as being attached by the laces as “attach” is a very broad term and could mean “belong”.  Further, the tongue of the current invention is capable of being attached at different locations.  For example, one may provide an adhesive on the sides of the tongue such that it adheres to an inside surface of the boot.  Therefore, as Applicant has not provided disclosure that the tongue only attaches in one location, this limitation fails to comply with the requirement for written description.  
Claim 9 recites, “wherein the top portion of the two mating tabs has a top portion diameter being greater than a diameter of the two segment apertures”, however such a limitation has not been provided for in the specification.  First, the only disclosure in the written description regarding the fit of the mating tabs is in para. 0025 which recites, “The press-fit pins 44, the apertures 42 and the segment apertures 45 are proportionately dimensioned to form a frictional engagement between the pins 44 and the apertures 42 and/or between the pins 44 and the segment apertures 45. The press- fit pins 44 may therefore frictionally engage the toe portion 20 via the apertures 42, and/or the tongue 30 (more specifically, the second segment 34B on the tongue 30) via the segment apertures 45.”  However, such a limitation does not definitively disclose that the diameter of the apertures is less than the diameter of the top portion of the tabs as there could be other methods to provide for the frictional engagement such as using materials that cling to one another.  Further, the tabs are shown best in Figs. 3A-3C, however, the drawings do not provide sufficient detail to definitely conclude that the apertures are smaller than the top portion of the tabs as they appear to be the same diameter in at least Fig. 3B. Therefore this limitation fails to comply with the requirement for written description.
Claim 10 recites, “wherein in the sandwiched position, the second segment is disposed around the middle portion and around the top portion” , however such a limitation has not been provided for in the specification.  First, the only disclosure in the written description regarding the fit of the mating tabs is in para. 0025 which recites, “The press-fit pins 44, the apertures 42 and the segment apertures 45 are proportionately dimensioned to form a frictional engagement between the pins 44 and the apertures 42 and/or between the pins 44 and the segment apertures 45. The press- fit pins 44 may therefore frictionally engage the toe portion 20 via the apertures 42, and/or the tongue 30 (more specifically, the second segment 34B on the tongue 30) via the segment apertures 45.”  However, such a limitation does not disclose that the second segment is disposed around the top portion.  When looking at Figs. 3A-3C, it can be understood that the second segment is disposed around the middle portion in the sandwiched position, but not that the second segment is disposed around the top portion when it appears in Fig. 3C that in the sandwiched position, the second segment is disposed below the top portion.  Therefore this limitation fails to comply with the requirement for written description.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-10 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite as it recites, “one or both of the first segment and the second segments being relatively displaceable toward the other to define a sandwiched position”.  As “the other” lacks antecedent basis in the claim, it is unclear as to what “the other is referring to.  Examiner respectfully suggests amending to recite, “one or both of the first segment and the second segments being relatively displaceable toward the  the second segment or the first segment, respectively, to define a sandwiched position”.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 5171033) in view of Ali (US 7137216).
Regarding claim 1, Olson discloses a tongue (90) removably mountable within a boot of a skate (10), the tongue (90) comprising: a body (90 exclusive of 96) extending along a longitudinal axis between an upper end (94) and a lower end (95), the lower end of the body having a first segment (portion of 95 containing 96) configured to receive a part (40) of a toe portion (38/40) of the boot (10), the first segment including a mating tab (96) sized to pass though a corresponding aperture (42) of the part of the toe portion.
Olson does not expressly disclose a second segment, one or both of the first segment and the second segments being relatively displaceable toward the other to define a sandwiched position, the first and second segments overlapping in the sandwiched position and configured to receive part of a toe portion of the boot between the first and second segments, the first segment including two mating tabs spaced apart from each other, and the second segment including two segment apertures spaced apart from each other and extending through the second segment, in the sandwiched position the two mating tabs sized to pass through two corresponding apertures of the part of the toe portion, and into the two segment apertures of the second segment.
Ali teaches a clamping fastener (32)  for connecting one structure (such as 40) to another (such as 14) comprising a first segment (36) and a second segment (38), one or both of the first segment and the second segments being relatively displaceable toward the other to define a sandwiched position (sandwiched position shown in Fig. 5, and as the fastener is described as a clamping in col. 4, lines 17-20, and from Figs. 4-5, it can be understood that the segments are displaceable toward one another), the first and second segments overlapping in the sandwiched position (as can be seen in Fig. 5) and configured to receive part of a toe portion of the boot between the first and second segments (analogous to receiving a portion of bracelet via apertures 30, therefore it would be capable of receiving a corresponding toe portion of a boot), the first segment including two mating tabs spaced apart from each other (as can be seen in annotated Fig. 4), and the second segment including two segment apertures spaced apart from each other and extending through the second segment (as can be seen in annotated Fig. 4), in the sandwiched position the two mating tabs sized to pass through two corresponding apertures of the part of the toe portion (as they are shown as capable of passing through apertures 30), and into the two segment apertures of the second segment (as can be seen in Fig. 5).
Olson and Ali teach analogous invention in the field of connection arrangements   with tab style connectors that protrude through an aperture in the connecting portion in order to connected one structure to another.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection arrangement of Olson with the  connection arrangement as taught by Ali, as a simple substitution of one well known fastening arrangement for another in order to yield predicable results of securing the tongue to the toe portion.  Further, such a modification would create a more secure attachment of the tongue to the toe portion such that it cannot become dislodged if a force is applied, as the second segment further protects the connection.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior discloses the structure of the tongue, there would be a reasonable expectation for the tongue to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 3, the combined tongue of Olson and Ali discloses wherein one or both of the first and second segments (36/38 of Ali) is foldable (as it clamps and can be understood from Figs. 4-5 of Ali) about a fold line (see annotated Fig. 4 of Ali).
Regarding claim 4, the combined tongue of Olson and Ali discloses wherein the first segment (36 of Ali) is fixedly attached to the body of the tongue (when used in combination, as the mating tab 96 was fixedly attached to the body of the tongue of Olson, then when substituting the connection arrangement with that of Ali, the first segment would be fixedly attached to the body), the second segment  (38 of Ali) being foldable toward the first segment and away from the first segment about a fold line (as can be understood from annotated Fig. 4 and Fig. 5 of Ali, the second segment can fold toward the first segment when sandwiching and away when opening).
Regarding claim 7, the combined tongue of Olson and Ali discloses wherein the tongue is only attachable to the boot at a location (at the toe part aperture(s)) where the two mating tabs pass into the apertures in the part of the toe portion and into the two segment apertures (as the tongue is capable of only being attached at such a location, and/or as only one location is pointed out by Examiner as having a direct attachment).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Olson and Ali as applied to claim 1 above, and further in view of Marega (US 5553402).
Regarding claim 2, the combined tongue of Olson and Ali discloses wherein the two mating tabs (see annotated Fig. 4 of Ali) are spaced apart from each other in a lateral direction (as seen in annotated Fig. 2 of Ali), and the two segment apertures are spaced apart from each other in the lateral direction (as seen in annotated Fig. 2 of Ali), but does not expressly disclose wherein the lateral direction is transverse to the longitudinal axis of the body.
Marega teaches a tongue (132) connectable to a toe part (22/134) of a boot (20) wherein the structures of the connection arrangement (such as tables 136/138 and apertures 140/142) are arranged in the lateral direction transverse to the longitudinal axis of the body of the tongue (see Fig. 12 and disclosed in col. 5, lines 15-25).  
Olson (as modified by Ali) and Marega teach analogous inventions in the field of boot and tongue connection arrangements with tabs insertable through apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection arrangement structures of the modified tongue of Olson to be spaced in the lateral direction transverse to the longitudinal axis of the tongue as taught by Marega in order to help prevent lateral shifting of the tongue when wearing the boot thereby promoting comfort to the wearer.

Claim(s) 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Olson and Ali as applied to claim 1 above, and further in view of Charles (US 4221063).
Regarding claim 5, the combined tongue of Olson and Ali discloses wherein the two mating tabs (see annotated Fig. 4 of Ali) are pins (as the structures can be considered pins) disposed on the first segment (36 of Ali), in the sandwiched position (shown in Fig. 5 of Ali)  the second segment (38 of Ali) overlapping the first segment and the two pins inserted through the apertures (30) in the part of the toe portion (as when used in combination), and through the two segment apertures (see annotated Fig. 4 of Ali, and as can be seen between Figs. 4-5 of Ali, the pins extend through the segment apertures), but does not disclose wherein the pins are press-fit pins.
Charles teaches a connection arrangement wherein the pins (98, see Figs. 8A-D) on the first segment (96) are press-fit pins (as can be seen in Figs. 8A-D, the pins are secured in the apertures on the second segment 100 via a friction arrangement where they can be pressed into the apertures via force, see col. 12, lines 30-40).
Olson, Ali, and Charles teach analogous invention in the field of connection arrangements with tab style connectors that protrude through an aperture in the connecting portion.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pins of the combined tongue of Olson and Ali to be press-fit pins as taught by Charles in order to add further securement of the connection arrangement thereby preventing unintentional opening of the segments causing the tongue to move or the second segment to be flapping and damaged.
Regarding claim 8, the combined tongue of Olson and Ali discloses all the limitations of claim 1 above, but does not expressly disclose wherein the two mating tabs include a base portion extending from the first segment, a middle portion extending from the base portion, and a top portion connected to the middle portion and defining a distal extremity of the two mating tabs, the middle portion being thinner than the base and top portions.
Charles teaches a connection arrangement wherein the mating tabs (98, see Figs. 8A-D) include a base portion (see annotated Fig. 8c) extending from the first segment (96), a middle portion extending from the base portion (see annotated Fig. 8c), and a top portion connected to the middle portion and defining a distal extremity of the two mating tabs (see annotated Fig. 8c), the middle portion being thinner than the base and top portions (as can be seen in annotated Fig. 8c).
Olson, Ali, and Charles teach analogous invention in the field of connection arrangements with tab style connectors that protrude through an aperture in the connecting portion.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the mating tabs of the combined tongue of Olson and Ali to have varying diameters as taught by Charles in order to add further securement of the connection arrangement such that it is self-locking thereby preventing unintentional opening of the segments causing the tongue to move or the second segment to be flapping and damaged.
Regarding claim 9, the combined tongue of Olson, Ali, and Charles discloses 
wherein the top portion of the two mating tabs (see annotated Fig. 8c of Charles) has a top portion diameter being greater than a diameter of the two segment apertures (apertures in segment 100, see Fig. 8b where at least a portion of the segment apertures has a smaller diameter than the top portion of the tabs).
Regarding claim 10, the combined tongue of Olson, Ali, and Charles discloses wherein in the sandwiched position (closed position such as that shown in Fig. 8b of Charles), the second segment (100) is disposed around the middle portion and around the top portion (as can be seen in annotated Fig. 8c and Fig. 8b of Charles).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson, in view of Marega, and in view of Ali.
Regarding claim 19, Olson discloses a skate (Figs. 1-2), comprising: a boot (10) comprising a toe portion (38/40) to cover toes of a wearer (see col. 6, lines 60-35 and Figs. 1-2) and a toe portion aperture (42) in part (40) of the toe portion; a tongue (90) having a body (90 exclusive of 96) extending along a longitudinal axis between an upper end (94) and a lower end (95), the lower end of the body having a first segment (portion of 90 where 96 is located) the first segment including a mating tab (96), and in a closed position the mating tab passes into the toe portion aperture (as understood from the figures and col. 14, lines 25-31), to removably connect the tongue to the boot (disclosed in col. 14, lines 25-31); and a ground-engaging element (14, Examiner notes “ground–engaging element” has been interpreted under 35 USC 112(f), and as Applicant discloses, in para. 0014, that the ground-engaging element may be a set of wheels, like a roller skate, then 14 of Olson is equivalent) connected (via 16) to a bottom (18) of the boot.
Olson does not expressly disclose wherein the toe portion has two toe apertures, the two toe portion apertures spaced apart from each other; and a second segment, the first and second segments being relatively displaceable toward each other to define a sandwiched position, the first and second segments overlapping in the sandwiched position and the part of the toe portion being between the first and second segments, the mating tab being two mating tabs spaced apart from each other, and the second segment including two segment apertures spaced apart from each other and extending through the second segment, in the sandwiched position the two mating tabs pass into the two toe portion apertures and into the two segment apertures, to removably connect the tongue to the boot.
Marega teaches a tongue (132) connectable to a toe part (22/134) of a boot (20) wherein there are two to portion apertures (140/142) spaced apart from each other (see Fig. 12 and disclosed in col. 5, lines 15-25).  
Olson and Marega teach analogous inventions in the field of boot and tongue connection arrangements with tabs insertable through apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection arrangement structures of the modified tongue of Olson to be spaced in the lateral direction of the tongue as taught by Marega in order to help prevent lateral shifting or swiveling of the tongue when wearing the boot thereby promoting comfort to the wearer.
The combined skate of Olson and Marega does not expressly disclose a second segment, the first and second segments being relatively displaceable toward each other to define a sandwiched position, the first and second segments overlapping in the sandwiched position and the part of the toe portion being between the first and second segments, the mating tab being two mating tabs spaced apart from each other, and the second segment including two segment apertures spaced apart from each other and extending through the second segment, in the sandwiched position the two mating tabs pass into the two toe portion apertures and into the two segment apertures, to removably connect the tongue to the boot.
Ali teaches a clamping fastener (32)  for connecting one structure (such as 40) to another (such as 14) comprising a first segment (36) and a second segment (38), the first and second segments being relatively displaceable toward each other to define a sandwiched position (sandwiched position shown in Fig. 5, and as the fastener is described as a clamping in col. 4, lines 17-20, and from Figs. 4-5, it can be understood that the segments are displaceable toward one another) the first and second segments overlapping in the sandwiched position (as can be seen in Fig. 5) and the part of the structure comprising two apertures (as 12 comprises apertures 30) being between the first and second segments (as can be understood from Fig. 5), the first segment including two mating tabs spaced apart from each other (as can be seen in annotated Fig. 4), and the second segment including two segment apertures spaced apart from each other and extending through the second segment (as can be seen in annotated Fig. 4), in the sandwiched position (of Fig. 5) the two mating tabs pass into the two structure apertures (30) and into the two segment apertures (as can be seen in Fig. 5)
Olson (as modified by Marega) and Ali teach analogous invention in the field of connection arrangements  with tab style connectors that protrude through an aperture in the connecting portion in order to connected one structure to another.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection arrangement of Olson with the  connection arrangement as taught by Ali, as a simple substitution of one well known fastening arrangement for another in order to yield predicable results of securing the tongue to the toe portion.  Further, such a modification would create a more secure attachment of the tongue to the toe portion such that it cannot become dislodged if a force is applied, as the second segment further protects the connection.
When used in combination, the toe part of Olson has been modified to have two apertures, and the tab and first segment have been substituted with the structure first and second segments, tabs, and apertures of Ali, therefore the part of the toe portion would be between the first and second segments in the sandwiched position, and in the sandwiched position the two mating tabs pass into the two toe portion apertures and into the two segment apertures to removably connect the tongue to the boot (as the connection structure allows for a removable connection).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Olson, Marega, and Ali as applied to claim 19 above, and further in view of Charles.
Regarding claim 20, the combined skate of Olson, Marega, and Ali discloses all the limitations of claim 19, but does not expressly disclose wherein the two mating tabs have portions of varying thickness.
Charles teaches a connection arrangement wherein the mating tabs (98, see Figs. 8A-D) include a base portion (see annotated Fig. 8c) extending from the first segment (96), a middle portion extending from the base portion (see annotated Fig. 8c), and a top portion connected to the middle portion and defining a distal extremity of the two mating tabs (see annotated Fig. 8c), the middle portion being thinner than the base and top portions (as can be seen in annotated Fig. 8c) and therefore the mating tabs having portions of varying thickness.
Olson (as modified by Marega), Ali, and Charles teach analogous invention in the field of connection arrangements with tab style connectors that protrude through an aperture in the connecting portion.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the mating tabs of the combined tongue of Olson, Marega, and Ali to have varying diameters as taught by Charles in order to add further securement of the connection arrangement such that it is self-locking thereby preventing unintentional opening of the segments causing the tongue to move or the second segment to be flapping and damaged.

    PNG
    media_image1.png
    412
    502
    media_image1.png
    Greyscale

Annotated Fig. 4 (Ali)


    PNG
    media_image2.png
    461
    349
    media_image2.png
    Greyscale

Annotated Fig. 8c (Charles)

Examiner’s Note
Examiner notes claim 6 as currently claimed, as it has been rejected under 35 USC 112(a), is free from a prior art rejection at this time, however, upon filing and amendment to overcome the 35 USC 112(a) rejection and thereby changing the scope of the claim, it may be subject to a prior art rejection at that time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Bordin (US 6321466) shows a boot with a removable tongue where the first and second segments are located on the toe part, Clendinen (US 4996752) shows a press fit pin with the head extending entirely through the apertures, and Taicher (US 2887795) shoes a press fit pin arranged on a toe part of a shoe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732